UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6736


THEOPHILUS BLACKSTON,

                Plaintiff - Appellant,

          v.

STEPHEN VOGRIN, Individually and Officially,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:10-cv-00014-REM-JSK)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theophilus Blackston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Theophilus Blackston filed a 42 U.S.C. § 1983 (2006)

complaint alleging that a prosecutor violated his privacy rights

by revealing medical information during the sentencing hearing

in Blackston’s criminal prosecution.          A prosecutor is a quasi-

judicial officer who enjoys absolute immunity when performing

prosecutorial functions as an advocate for the state.              Imbler v.

Pachtman, 424 U.S. 409, 430-31 (1976).            We therefore affirm the

district   court’s     order   accepting    the     recommendation   of   the

magistrate judge and denying relief on Blackston’s complaint.

We   dispense   with   oral    argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2